Savings banks having life insurance departments issuing mutual policies under article 10-A of the Insurance Law, were regarded as mutual companies within the coverage of the Insurance Law. (Matter of Columbian Protective Assn. v. McGoldrick, 292 N. Y. 171, 174.) The subsequent translation of article 10-A from the Insurance Law to become article VI-A of the Banking Law did not alter their character. Such a department of a savings bank partakes of the nature of a mutual life insurance company for the purpose of determining the applicability of the municipal gross receipts law. Therefore, the determination is unanimously confirmed, with $20 costs and disbursements to the respondents. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ. [See post, pp. 864, 882.]